The judgment is modified by providing therein that the complaint be dismissed without *823prejudice on the ground that a cause of action may survive against the defendant for negligence in not discovering and calling the attention of the plaintiff to the fact that on the face of the award and voucher there was an error in designating the lot number by inserting therein the number of a lot other than that owned by plaintiff and thus causing her, through inadvertence, to make payment of an assessment on a lot that she did not own, and in failing to pay the assessment on the lot owned by her; as so amended the judgment is unanimously affirmed, without costs. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.